The petitioners •received licenses to write surety bonds. • The licenses were issued under section 142 of the Insurance Law. Section 554-b of the Code of Criminal Procedure was amended, effective April 21, 1933. Under the amended section these petitioners were required to file a bond of $5,000, to be approved by the Attorney-General as to form and the Superintendent of Insurance as to sufficiency. The petitioners each failed to file the required bond. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P: J., Rhodes, Crapser, Bliss and Heffernan, JJ.